CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-155550 and No. 333-151215 on FormS-3, and No.333-27877, No.333-84844, No.333-112035, No.333-118622, No.333-114488, No.333-139156, and No.333-158572 on FormS-8, of our reports dated February23, 2011, relating to the consolidated financial statements and financial statement schedules of MDU Resources Group,Inc. and subsidiaries (the “Company”) (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the Company’s adoption of the definitions and required pricing assumptions outlined in the Modernization of Oil and Gas Reporting rules issued by the Securities and Exchange Commission effective as of December 31, 2009), and the effectiveness of internal control over financial reporting, appearing in this Annual Report on Form10-K of the Company for the year ended December31, 2010. /s/ DELOITTE & TOUCHE LLP Minneapolis, Minnesota February 23, 2011
